Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “1-5 wt. % Al2O3”, and the claim also recites “a ratio of Na2O to Al2O3 is in the range of 9.5 to 12” which is the narrower statement of the range/limitation because this ratio limits the value of Al2O3 to approximately 2O3 from 1-1.47 wt. % unless further clarified by applicant during the course of prosecution.
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Allowable Subject Matter
Claims 16-19 and 22 are allowed. Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 is directed towards a glass composition comprising a base glass portion comprising: 60-75 wt. % SiO2; 5-15 wt. % CaO; 0-5 wt. % MgO; 0.1-0.5 wt. % K2O; 10-14 wt. % Na2O; and 1-5 wt. % Al2O3; wherein the glass composition has a ratio of Na2O to Al2O3 in the range of 9.5-12. 
Claim 16 is directed towards a glass composition comprising a base glass portion comprising: 71.2-71.6 wt. % SiO2; 8.3-8.6 wt. % CaO; 5.0-5.2 wt. % MgO; 0.24-0.25 wt. % K2O; 13.4-13.5 wt. % Na2O; and 1.1-1.2 wt. % Al2O3
Claim 22 is directed towards A glass composition comprising a base glass portion comprising: 65-75 wt% SiO2 5-15 wt% CaO; 0-5 wt% MgO; 0.1 - 0.5 wt% K2O; and, wherein the glass composition comprises an amount of Na2O to Al2O3 in a weight ratio in the range of 9.5-12.
The closest prior art is Pecoraro et al. (US20030054938, hereinafter referred to as Pecoraro) and Maquin et al. (US20070155610, hereinafter referred to as Maquin).
Pecoraro discloses an example of a glass at Page 8, Table 12, Example 13, which is 71.71 wt. % SiO2, 9.09 wt. % CaO, 2.70 wt. % MgO, 0.39 wt. % K2O,  13.73 wt. % Na2O, and 1.63 wt. % Al2O3, which is within the claimed range for claim 1, but not within the claimed range for claim 16. However, Example 13 in Pecoraro discloses a ratio of Na2O to Al2O3 of 13.73/1.63 = 8.42, which is outside the claimed range for claim 1. None of the examples disclosed by Pecoraro meet the limitations of claims 1, 16, or 22.
Maquin discloses an example of a glass at [0065] which is 71.0 wt. % SiO2, 1.40 wt. % Al2O3, 12.0 wt. % CaO, 0.1 wt. % MgO, 13.0 wt. % Na2O, and 0.35 wt. % K2O, which is within the claimed range for claim 1, but not for claim 16. However, the example disclosed in [0065] of Maquin provides a ratio of Na2O to Al2O3
Claims 17-19 are allowed due to their dependence upon allowable claim 16. 
Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. Applicant argues that the amendment filed 07/15/2021 corrects the 112(b) rejection of claim 1, however it does not for the reasons detailed above, therefore this Application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KARL E GROUP/Primary Examiner, Art Unit 1731